The right of appeal is purely statutory, depending entirely upon the wording and construction of statutes, which should be liberally construed in favor of a party seeking redress by appeal. This right of appeal in criminal cases has been provided for in sections 3237 and 3241 of the Code of 1923, which must be considered "in pari materia." In section 3237 the time of taking an appeal is fixed either at the time of sentence, or if not then, within 6 months thereafter. Under subhead (a) of said section provision is made for a suspension of judgment. Under subhead (b) no such provision is made. The taking of an appeal does not ipso facto suspend the judgment, but requires an order of the court upon the election of the defendant "to be taken at the time of judgment rendered." White v. State. 134 Ala. 197,32 So. 320.
The time for the election by the defendant to have the execution of sentence suspended is at the time of sentence and not afterward, and, not having so elected, his right of appeal is extended for a period of 6 months under subhead (b), subject to his rights under section 3672 of the Code of 1923. To give to the statutes the construction insisted upon by petitioner would result in interminable confusion in all those cases where appeals are taken subsequent to the date of sentence.
The writ of mandamus is denied.
Writ denied.